DETAILED ACTION
Claims 1-5 and 12-15 (filed 10/01/2021) have been considered in this action.  Claims 1 and 13-15 have been amended.  Claims 6-11 and 16-17 have been canceled.  Claims 2-5 and 12 have been presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments, see page 8 paragraph 3, filed 10/1/2021, with respect to objection to claim 13 have been fully considered and are persuasive.  The objection of claim 13 has been withdrawn. 

Applicant’s arguments, see page 8 paragraph 4, filed 10/01/2021, with respect to the interpretation of claims 1-5 and 12-15 under 35 U.S.C. 112(f) have been fully considered and are persuasive.  Therefore, the interpretation under 35 U.S.C. 112(f) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112(a) for the introduction of new matter relating to the claimed structure of “circuitry” that performs the functional language.  See below for a more thorough explanation of the reasoning behind this rejection.

Applicant’s arguments, see page 8 paragraph 5, filed 10/01/2021, with respect to rejection of claims 1-5, 10-15 and 17 under 35 U.S.C. 112(b) in relation to the total time and total cost of the process pattern have been fully considered and are persuasive.  The rejection of claims 1-5, 10-15 and 17 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant's arguments filed 10/01/2021 with respect to rejection of claims 10-11 and 17 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.  While the examiner appreciates the applicant’s willingness to amend claims 1, 14 and 15 such that a plurality of process patterns are generated, the limitation at issue still does not make any reference to the plurality of process patterns, and thus it can still be considered that only a single process pattern is needed to be ranked.  For example, claim 1 states “the circuitry is further configured to implement a rank calculator to calculate a recommended rank for each process pattern based on a result of calculation by the time calculator and a result of calculation by the cost calculator” however this does not reference the plurality of process patterns, only “for each process pattern”.  Based on the broadest reasonable interpretation, because this process is occurring “for each .

Applicant’s arguments with respect to rejection of claims 1-5 and 12-15 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant has argued that “VanApeldoorn is silent with regard to a user input recited in the present claims”, however the examiner believes this to be a mischaracterization of VanApeldoorn.  As noted in the previous office action, VanApeldoorn states “[page 4 line 28] Conceivably, the requester or supplier can optimize for a number of parameters, such as: available materials, available sizes, available tools, fastest delivery, lowest price, greatest supply, etc. To that end, a search profile can comprise weighting factors for defining an optimum match for the requester, or a supply profile can comprise weighting factors for defining an optimum match for the supplier” which establishes that either a search profile or supply profile establishes the weighting factors as parameters.  VanApeldoorn also teaches that search profiles and supply profiles are established by user input, for example “[page 5 line 22] The invention further relates to a computer for .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 contains a typographical error in that “and circuitry configured to implement” should have a colon after it to properly establish that the circuitry is the structure responsible for not only the functions of the process pattern generator, but also that of the time calculator, cost calculator and transmitter.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to claim the structure of “circuitry” for implementing the features of the claimed process decision support device, however the examiner can find no support for the broadly claimed “circuitry” amended by the applicant.  While the examiner does find support for “CPU 20” and “RAM 21” in the original disclosure, also referred to as the well-known structure of a computer, the examiner does not find support for the much broader concept of “circuitry”.  To a person having ordinary skill in 
Claims 2-5 and 12-13 are dependent upon claim 1, and thus inherit the rejection of claim 1 under 35 U.S.C. 112(a).
The examiner recommends amending the claims to reflect the supported structures of the original disclosure, or provide a thorough explanation of where such broad support of “circuitry” can be found using reference to the original disclosure.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a rank calculator to calculate a recommended rank for each process pattern”, however, claim 1 requires “a process pattern generator....to generate a process pattern” and “the process pattern generator generates a plurality of process patterns”.  However, the applicant has failed to link the ranking of each process pattern to the plurality of process patterns such that a clear and definite statement of such linking is elicited through the claim language.  In order for a ranking of each process pattern to have a recommended rank for each process pattern to be viable, as required by claim 1, multiple process patterns must be generated in order for each of the plurality of patterns to be ranked against each other.  The applicant has failed to link this ranking to “the to generate a process pattern as a combination of the machining steps with which the product is manufacturable” this presents the unclear and ambiguous reading that only a single process pattern need be considered.  A person having ordinary skill would recognize that ranking process patterns against one another would require multiple process patterns to be generated, yet there is no clear establishment of the ranking being considered against “the plurality of process patterns”.  Because it would appear that a plurality of patterns are required in order for a ranking of patterns to occur, yet no such limitation is claimed, the examiner considers this phrase indefinite.  A similar reasoning can be applied to independent claims 14 and 15 which claim similar subject matter.
For the sake of compact prosecution, the limitation of claims 1, 14 and 15 relating the ranking of a process pattern shall be broadly considered to mean that any sequence of machining steps, even an update of a single parameter or step in relation to the same process pattern shall be considered to read on the claim language, as long as some form of performance relating the cost and time are considered for each of the machining steps.  

The examiner recommends amended the limitation regarding ranking to state: “the circuitry is further configured to implement a rank calculator to calculate a recommended rank for each of the plurality of process patterns based on a result of calculation by the time calculator and a result of calculation by the cost calculator” to clearly link the plurality of process patterns to the rank calculator.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Behandish et al. (US 20190204813, hereinafter Behandish) in view of Miyakawa et al. (US 5717598, hereinafter Miyakawa) and VanApeldoorn et al. (WO 02/41090, hereinafter VanApeldoorn).

In regards to Claim 1, Behandish teaches “A process decision support device for supporting decision of a manufacturing process for manufacturing a product, the process decision support device comprising: a machining performance data storage to store machining performance data indicating machining performance of each of a plurality of machining devices” ([0065] The server 22 is operatively coupled to a storage device 24, within which is stored geometric representations or models of parts 25 as designed that define surfaces and the interior of the part, such as represented using explicit or implicit boundary representations or volumetric enumerations, for instance, mesh, voxels, or similar surface or volume units) and a library of AM, SM, and hybrid manufacturing instruments or tools 26, which includes parameters and manufacturing capabilities 33 for each instrument or tool 26; wherein manufacturing capabilities are considered machining performance data; [0009] For each of the manufacturing instruments, the computer computes manufacturing primitives that include the closest shape to the part that is manufacturable through a single manufacturing action that can be performed by the manufacturing instrument based upon the manufacturing capabilities of that manufacturing instrument...The process plan for manufacturing the part includes a sequence of manufacturing actions that is performable by the manufacturing instruments whose manufacturing primitives were used to compute the canonical intersection terms; wherein because the sequence is performable by the instrument, it can be considered performance data, as sequences that are not performable would not be included) “including a machining device that deposits melted material to shape a three-dimensional object and a machining device that removes material” ([0008]  A systematic approach to constructing process plans for hybrid manufacturing is provided. The process plans include arbitrary combinations of AM and SM processes; [0002] Additive manufacturing (AM) processes....subtractive manufacturing (SM); [0003] Fabricating a part through AM involves progressively adding or depositing material onto a part being fabricated, often by adding successive layers, until the part approximates an intended shape and size, such as used with three-dimensional printing through fused deposition modeling (FDM). For instance, metal AM is sometimes used in lieu of traditional metalworking, such as casting, but with substantially more freedom in generating complex forms, to produce a near-net shape that is close enough to the final part; [0063] hybrid manufacturing technology has enabled high-axis CNC solutions that provide a range of manufacturing capabilities ranging from traditional machine tool operations, for instance, parallel mill-turn, to advanced metal additive manufacturing, for instance, direct metal laser sintering (DMLS); wherein FDM is well-known to be a process that deposits melted materials, typically plastic-type materials) “and circuitry configured to implement a process pattern generator to select, from among the plurality of machining devices, a machining device applicable to manufacture of the product with reference to the machining performance data” ([0008] A systematic approach to constructing process plans for hybrid manufacturing is provided. The process plans include arbitrary combinations of AM and SM processes; [0009] The computer is provided with parameters for a plurality of manufacturing instruments that are each capable of performing at least one of additive manufacturing (AM) and subtractive manufacturing (SM). The computer is provided with manufacturing capabilities for the manufacturing instruments. Each manufacturing capability includes, for a manufacturing operation of one of the manufacturing instruments, motions that characterize the degrees of freedom (DOF) of that manufacturing operation and shapes that characterize the minimum manufacturable neighborhood (MMN) based upon the manufacturing instruments that are available in the manufacturing instrument's toolchain; [0066] through the process planner 21, the Web-based service 23 generates process plans 30 for hybrid manufacturing. The process planner 21 initially generates a finite collection of geometric sets that include the manufacturing primitives 31 and actions 32. Upon completion, the process planner 21 can generate process plans that are each a hybrid manufacturing sequence that includes multi-task (AM/SM) CNC machining instructions created by modeling the inherent capabilities of a hybrid manufacturing setup 29) “and sequence and allocate machining steps performed by the machining device selected to generate a process pattern as a combination of the machining steps with which the product is manufacturable;” (Fig. 6-10 and [0022] FIGS. 9 and 10 are composite workflow diagrams showing, by way of examples, two different process plans to fabricate the part of FIG. 5 [0046] Manufacturability analysis reduces to deciding whether there exists a "valid" Boolean formula that evaluates to the as-designed part or an as-manufactured target that is sufficiently close to the as-designed target to be equivalent to ("interchangeable with") the as-designed target in terms of semantically-defined tolerance specifications. A part for which no such formula exists is considered to be non-manufacturable. The notion of validity implies that the formula makes physical sense, that is, AM primitives are applied via union (not intersection) and SM primitives are applied via intersection (not union). [0047] Manufacturing process planning reduces to finding one or more such valid formulae that are near-optimal in terms of a given cost function, for instance, manufacturing time and material or process costs)“...and a transmitter to output content of the process pattern generated by the process pattern generator” (Fig. 2 shows monitor [0064] The server 22 can be remotely accessed via the Web over a wide area public data communications network, such as the Internet, using wired or wireless connections. Users can “the process pattern generator generates a plurality of process patterns” ([0022] FIGS. 9 and 10 are composite workflow diagrams showing, by way of examples, two different process plans to fabricate the part of FIG. 5; [0008] all potentially viable process plans to fabricate a desired target part from arbitrary alternating sequences of pre-defined AM and SM modalities are explored in a systematic fashion. Once the state space of all process plans has been enumerated in terms of a partially ordered set of states, advanced artificial intelligence (AI) planning techniques are utilized to rapidly explore the state space, eliminate invalid process plans, for instance, process plans that make no physical sense, and optimize among the valid process plans using a cost function, for instance, manufacturing time and material or process costs) “the circuitry is further configured to implement a rank calculator to calculate a recommended rank for each process pattern based on a result of calculation by the time calculator and a result of calculation by the cost calculator” ([0052] Process Optimization 14: Ranking the feasible fabrication processes in terms of well-the transmitter outputs a result of calculation by the rank calculator” ([0064] Users can interface with the server 22 through a Web browser 28 executing on a personal computer 27 or similar device. Alternatively, the process planner 21 can be provided locally on the personal computer 27 or similar device; [0096] The optimization amounts to finding the most cost-effective valid formula (or several such formulae) and presenting the results to the user as the near-optimal sequence (or sequences) of AM/SM actions 32) “the rank calculator calculates the recommended rank based on the result of calculation by the time calculator, the result of calculation by the cost calculator...” ([0052] Process Optimization 14: Ranking the feasible fabrication processes in terms of well-defined cost functions of fabrication, utilization, inspection, and so forth, and selecting one or more near-optimal process plans; wherein utilization is considered a time calculation, as it is the times a machine is utilizes for production; [0096] The optimization amounts to finding the most cost-effective valid formula (or several such formulae) and presenting the results to the user as the near-optimal sequence (or sequences) of AM/SM actions 32.).
“a time calculator to calculate a time required to complete manufacturing the product according to the process pattern generated by the process pattern generator; a cost calculator to calculate a cost required to complete manufacturing the product according to the process pattern generated by the process pattern generator; and a transmitter to output ... a result of calculation by the time calculator, and a result of calculation by the cost calculator, wherein the transmitter outputs a total time for the process pattern and a total cost for the process pattern and a result of time calculation for each of the machining steps in the process pattern and a result of cost calculation for each of the machining steps in the process pattern; the circuitry is further configured to implement a weighting setter to set weighting that is based on a user input of a priority balance between time reduction and cost reduction in the decision of the manufacturing process, and the rank calculator calculates the recommended rank based on the result of calculation by the time calculator, the result of calculation by the cost calculator, and the weighting set”.
Miyakawa teaches “a time calculator to calculate a time required to complete manufacturing the product according to the process pattern generated by the process pattern generator” ([col 6 line 57] there is provided an “a cost calculator to calculate a cost required to complete manufacturing the product according to the process pattern generated by the process pattern generator;” ([col 6 line 57] there is provided an automatic manufacturability evaluation system connected to a CAD processor, which system is implemented in an arrangement illustrated in FIG. 2; [col 5 line 66] a  function formula is established such that the evaluation score is decreased or increased when the sum of the working costs and time involved in performing works to be performed on an “and a transmitter to output ... a result of calculation by the time calculator, and a result of calculation by the cost calculator, wherein the transmitter outputs a total time for the process pattern and a total cost for the process pattern and a result of time calculation for each of the machining steps in the process pattern and a result of cost calculation for each of the machining steps in the process pattern” (Fig. 4 and Fig. 6 shows cost and time for the transmitter outputs a result of calculation by the rank calculator” ([col 4 line 60] A design engineer or analyzer 10 reads information required for evaluation from a drawing 11 or a sample 12 and inputs the information into a manufacturability evaluation system 14 via a keyboard 13, whereon the system 14 performs the evaluation on the basis of the information. The result of the evaluation is outputted through a printer 15; wherein when the ranking of Behandish is the evaluation, it is well known that this information can be output, as outputting of information cannot form an inventive concept in the computer arts)

The combination of Behandish and Miyakawa fail to teach “the circuitry is further configured to implement a weighting setter to set weighting that is based on a user input of a priority balance between time reduction and cost reduction in the decision of the manufacturing process, and the rank calculator calculates the recommended rank based on the result of calculation by the time calculator, the result of calculation by the cost calculator, and the weighting set”.
VanApeldoorn teaches “the circuitry is further configured to implement a weighting setter to set weighting that is based on a user input of a priority balance between time reduction and cost reduction in the decision of the manufacturing process, and the rank calculator calculates the recommended rank based on the result of calculation by the time calculator, the result of calculation by the cost calculator, and the weighting set” ([page 4 line 28] Conceivably, the requester or supplier can optimize for a number of parameters, such as: available materials, available sizes, available tools, fastest delivery, lowest price, greatest supply, etc. To that end, a search profile can comprise weighting factors for defining an optimum match for the requester, or a supply profile can comprise weighting factors for defining an optimum match for the supplier; [page 5 line 22] The invention further relates to a computer for composing request parameters for an electronic search profile of a material working order, comprising: input means for inputting a search profile for a material working order; [page 6 line 3] The input means can be suitable for inputting a supply profile, which supply profile comprises supply parameters” [page 10 line 10] A third, optional, step 15 comprises the further supplementation of the search profile to arrive at a complete statement of the desired material working product or order. Such supplementation can be done by the requester direct, which involves his additionally specifying in the search profile...one or more of these parameters are entered in a matching routine, and a weighted result is obtained for the supply available; [page 10 line 28] What can also be indicated is the materials available at the supplier's, available tools with which those materials 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the process planning system that ranks different process plans according to time and cost as taught by Behandish and Miyakawa, with the use of weighting factors that weights different timings and costs associated with the ordering of a product through a manufacturing provider as taught by VanApeldoorn because by allowing a user to customize weighting factors, including time and costs associated with manufacturing a product, it would add the benefit of allowing a user to customize which factors (cost or timing) are more important to user in terms of any restrictions or limitations the user has.  For example, if a user wants cost and time to be considered together, by using the weighting algorithm of VanApeldoorn a user would be able to find the manufacturer that optimizes for both factors equally, whereas if cost is doubly as important as timing, a user could implement such weighting factors.  By combining these elements, it can be 

Claims 14 and 15 are of a different statutory category of invention as claim 1, however claim a similar enough series of limitations as claim 1 to be considered rejected under the same reasoning and teachings as claim 1 was rejected under 35 U.S.C. 103 of Behandish in view of Miyakawa and VanApeldoorn.  Claim 14 is a method that can be considered to execute the steps of claim 1.  Claim 15 is a non-transitory computer readable medium, executed by a computer as described in paragraph [0009] of Behandish. 

In regards to Claim 2, Behandish, Miyakawa and VanApeldoorn teach the production planning system as incorporated by claim 1 above.  Behandish further teaches “The process decision support device according to claim 1, wherein the process pattern generator generates a process pattern as a combination of multiple machining steps” (Fig. 6 and Fig. 7 shows that the pattern (plan) uses multiple machine steps including turning, milling, and printing).

In regards to Claim 3, Behandish, Miyakawa and VanApeldoorn teach the production planning system as incorporated by claim 2 above.  Behandish further teaches “The process decision support device according to claim 2, wherein the process pattern generator generates a plurality of process patterns that differ in at least one of sequence and combination of the machining steps” ([0022] FIGS. 9 and 10 are composite workflow diagrams showing, by way of examples, two different process plans to fabricate the part of FIG. 5; [0008] all potentially viable process plans to fabricate a desired target part from arbitrary alternating sequences of pre-defined AM and SM modalities are explored in a systematic fashion. Once the state space of all process plans has been enumerated in terms of a partially ordered set of states, advanced artificial intelligence (AI) planning techniques are utilized to rapidly explore the state space, eliminate invalid process plans, for instance, process plans that make no physical sense, and optimize among the valid process plans using a cost function, for instance, manufacturing time and material or process costs; [0012] the approach provides fast early tests for non-manufacturability before spending computational 

In regards to Claim 4, Behandish, Miyakawa and VanApeldoorn teach the production planning system as incorporated by claim 1 above.  Behandish further teaches “The process decision support device according to claim 1, wherein the process pattern generator generates the process pattern including a step of procuring material” ([0003] Historically, the manufacturing of parts from raw stock or material has involved these two distinct, albeit combinable, manufacturing processes; [0048] Manufacturing process planning broadly refers to a set of activities that systematically map digital product design specifications to sequences of manufacturing instructions pertaining to shape, material composition, tolerance specifications, and quality metrics; wherein if material composition is a consideration in the planning, it must select the proper material for that plan; [0045] Manufacturing Process: a mapping from one intermediate 

In regards to Claim 5, Behandish, Miyakawa and VanApeldoorn teach the production planning system as incorporated by claim 1 above.  Behandish further teaches “The process decision support device according to claim 1, wherein the process pattern generator generates the process pattern including a step of procuring a part manufactured by a device other than the machining devices included in the plurality of machining devices” ([0045] a mapping from one intermediate state to another intermediate state of the artifact's shape, as the artifact evolves from the initial state to the final as-manufactured artifact. The initial state will be nothing, that is, an "empty" set, if starting by AM or a raw/bar stock if starting by SM. Every manufacturing process can be composed from one or more manufacturing actions; wherein a bar stock or raw stock is considered a part manufactured by a device other than the machining devices, because bar stock (such as metal) would have been processed from ore, while plastics are processed from petro).

In regards to Claim 12, Behandish, Miyakawa and VanApeldoorn teach the production planning system as incorporated by claim 1 above.  Behandish further teaches “The process decision support device according to claim 1 wherein the transmitter displays, on a screen, the content of the process pattern generated by the process pattern generator, and accepts, on the screen, selection of a process pattern to be designated as the manufacturing process” ([0096] The optimization amounts to finding the most cost-effective valid formula (or several such formulae) and presenting the results to the user as the near-optimal sequence (or sequences) of AM/SM actions 32; [0107] the process planner 21 begins with a small initial set of AM/SM primitives 31 that are either automatically determined (using min/max volumes, as described above) or, in a further embodiment, manually specified by an expert user as a good initial choice; [0064] Users can interface with the server 22 through a Web browser 28 executing on a personal computer 27 or similar device. Alternatively, the process planner 21 can be provided locally on the personal computer 27 or similar device).  Additionally, Miyakawa further teaches ([col 7 line 49] First guide information for allowing the user to make definition of new evaluation-destined elements or to perform operation for correcting the registered evaluation-destined element(s) 

In regards to Claim 13, Behandish, Miyakawa and VanApeldoorn teach the production planning system as incorporated by claim 1 above.  Behandish further teaches “The process decision support device according to claim 1, wherein, based on a shape of the product, the process pattern generator divides the product into a plurality of sections at a suitable position for division into machining steps performed by the plurality of machining devices, and allocates machining steps to the sections to generate the process pattern” ([0009] For each of the manufacturing instruments, the computer computes manufacturing primitives that include the closest shape to the part that is manufacturable through a single manufacturing action that can be performed by the manufacturing instrument based upon the manufacturing capabilities of that manufacturing instrument. `Canonical intersection terms,` also referred to as `atomic terms,` `atomic building blocks,` or simply `atoms`, are computed with the computer by taking the intersections of the manufacturing primitives and the complements for all of the manufacturing primitives. The canonical intersection terms create a partitioning of the manufacturing workspace, referred to as an .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Behandish, Miyakawa and VanApeldoorn as applied to claim 1 above, and further in view of Naito et al. (JP2000075905, hereinafter Naito).

In regards to Claim 5, Behandish, Miyakawa and VanApeldoorn teach the method of creating a processing plan as incorporated by claim 1 above.
“The process decision support device according to claim 1, wherein the process pattern generator generates the process pattern including a step of procuring a part manufactured by a device other than the machining devices included in the plurality of machining devices” ([page 3 paragraph 10] In the production process of a product, parts of the product are procured, and the procured parts are set up to produce a product. And a method for drafting a production plan, which is a plan to be executed in each stage of shipping, for a production plan target period going from the reference operation day to the future, wherein the production plan target period is a first period positioned on the past side. A "thing" method planning step of making a production plan for a first period when divided into a second period located on the future side by a "thing" method for associating production time with individual parts or products; For the second period, the production plan associates each of the procurement, work-in-progress, and shipment stages with the number of parts or products intended to have approximately the same progress at that stage. "Number" to be drafted by "" method; [page 4 paragraph 12] In the present embodiment, “procure” is configured by performing “delivery” and “use” in that order. “Delivery” means delivering components from a process located immediately 
In order to produce a product thereby, it is used in a predetermined use position in the process).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the process planning system that utilizes a series of steps taken by a machine to create a product of Behandish, Miyakawa and VanApeldoorn with the process planning system that also incorporates a part procurement step, as taught by Naito, because by implementing part procurement into the process plan, a user can have a more accurate idea of when exactly a finished part can be produced, because all steps of procurement of parts that are not in a process pattern are included in the plan.  In other words, while Behandish describes that the first step is to procure a raw material or a bar of material (which can be considered a first step in a planning), Naito explicitly makes this step a part of its plan so that scheduling can be optimized around the availability and sequenced order of delivering a manufactured assembly.  By knowing and accounting for such information, a more accurate plan can be determined and account for such actions.  By combining these elements, it can be considered taking the known .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116